created on pm internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------- ------------------------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-100395-05 date date ------- ------------ --------------------------- ------------------------------- -------------------------------------- legend fund a ------------------------------------------------------------------------- fund b ------------------------------------------------------------------------- company state x year a year b year c year d year e year f year g date ----------------------- ------- ------- ------- ------- ------- ------- plr-100395-05 dear ------------- this ruling responds to a letter dated date submitted on behalf of fund a and fund b the funds by their authorized representatives each of the funds requests consent to revoke for taxable_year b a previous election made by each of the funds under sec_4982 of the internal_revenue_code additionally each of the funds requests that the calculation of its required distributions of capital_gain_net_income under sec_4982 and e for the calendar_year ending december year b be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses if any realized and recognized during the 10-month period from january year b through october year b facts company is a family of mutual funds contained within a single investment_company organized in year c as a state x corporation company is an open- end management investment_company registered under the investment_company act of as amended fund a and fund b are among funds controlled by company as a series company fund a elected to be treated as a regulated_investment_company a ric for federal_income_tax purposes under sec_851 of the code in year d fund b elected to be a ric in year e each of the funds uses an accrual_method of accounting for tax and financial_accounting purposes and each fund’s taxable_year ends on december beginning in year a each of the funds pursuant to sec_4982 elected to use the calendar_year ending on december in lieu of the one-year period ending on october for purposes of calculating the required_distribution under sec_4982 sec_4982 and sec_4982 at the time each of the funds originally made its election each of the funds believed that the election under sec_4982 would relieve the administrative burdens associated with dual calculations of capital_gains_and_losses under the excise_tax and subchapter_m provisions of the code however the funds’ experience has been that the sec_4982 election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions moreover the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a taxable_year different from the period used for determining the required distributions under sec_4982 accordingly each of the funds seeks consent to plr-100395-05 revoke its election to use the calendar_year for purposes of sec_4982 and sec_4982 december to october effective date furthermore each of the funds intends to change its fiscal_year end from permitting each of the funds to revoke its sec_4982 election and compute capital_gain_net_income for the one-year period ending on october rather than the fund’s taxable_year ending december would significantly lessen the administrative burden of computing capital_gain_net_income in an accurate and timely manner additionally each of the funds represents that the desire to revoke its sec_4982 election is due to administrative and non-tax related financial burdens caused by the election it is not seeking to revoke its election for the purpose of preserving or securing a tax_benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election it will not make any subsequent elections under sec_4982 for five calendar years following the year of the grant of revocation law and analysis sec_4982 which was enacted as part of the tax reform act of sec_4982 defines the term required_distribution to mean with and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the one-year period ending on october of such calendar_year month of november or december the ric may elect to have its capital_gain_net_income for its taxable_year applied in lieu of the one-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that if the taxable_year of a ric ends in the plr-100395-05 sec_4982 provides that any foreign_currency_gain_or_loss attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the ordinary_income of the ric for the calendar_year but shall be taken into account in determining the ric’s ordinary_income in the following calendar_year however if a ric has made an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october based upon the information submitted and the representations made we conclude that each fund’s desire to revoke its election under sec_4982 is because of administrative burdens and not because of any federal tax-related financial burden caused by the election each of the funds does not seek to revoke its election for the purpose of preserving or securing a federal tax_benefit additionally the funds will neither benefit through hindsight nor prejudice the interest of the government as a result of being permitted to revoke their elections conclusion accordingly based upon the representations made and pursuant to sec_4982 the secretary consents to the revocation of the election made by each of the funds under sec_4982 effective for calendar_year b and subsequent years in addition in calculating the required_distribution for year b for purposes of sec_4982 and e the capital_gain_net_income and foreign_currency gains and losses of the funds will be determined on the basis of the capital_gains_and_losses and foreign_currency gains and losses if any recognized and realized during the 10-month period from january year b through october year b as a condition to the secretary’s consent to the revocation pursuant to sec_4982 none of the funds may make a subsequent election under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies ie year f through year g except as specifically ruled upon above no opinion is expressed or implied as to any other federal excise or income_tax consequences this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent this letter is being sent to your authorized representatives in accordance with the power_of_attorney on file with this office a copy of plr-100395-05 it is important that a copy of this letter be attached to the federal income and excise_tax return filed by each of the funds for the year to which this ruling applies sincerely yours __________________________ enclosures copy of this letter copy for sec_6110 purposes cc alice m bennett chief branch office of associate chief_counsel financial institutions and products
